Citation Nr: 1648056	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-47 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a heart condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hyperthyroidism to include a pituitary condition.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a cerebral vascular accident to include a stroke.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a head injury with brain damage.

6.  Whether new and material evidence has been received to reopen a claim for service connection for nerve damage to the solar plexus.

7.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, nervous condition, and mental health problems.

8.  Entitlement to service connection for degenerative arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1966 to December 1966, in July 1967, in June 1968, from May 1969 to June 1969, from May 1970 to June 1970, and from May 1971 to June 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma made in July 2010, April 2014, and December 2014.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a back disorder was previously before the Board, and, in July 2014, the Board remanded the matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  A June 1989 Board decision denied the appellant service connection for a back disorder.

2.  The evidence received since the June 1989 Board decision is not material, and it does not raises a reasonable possibility of substantiating a claim for service connection for a back disorder.

3.  An August 1991 rating decision denied the appellant's claim to reopen a claim for service connection for a heart condition, and the rating decision became final after the appellant failed to appeal or submit new evidence within one year of notification of the decision.

4.  The evidence received since the August 1991 rating decision is not material, and it does not raises a reasonable possibility of substantiating a claim for service connection for a heart condition.

5.  An April 1984 rating decision denied the appellant service connection for hyperthyroidism, and the rating decision became final after the appellant failed to appeal or submit new evidence within one year of notification of the decision.

6.  The evidence received since the April 1984 rating decision is not material, and it does not raises a reasonable possibility of substantiating a claim for service connection for hyperthyroidism.

7.  A July 2010 rating decision denied the appellant's request to reopen a previously denied claim for service connection for a cerebral vascular accident, and the rating decision became final after the appellant failed to appeal or submit new evidence within one year of notification of the decision.

8.  The evidence received since the July 2010 rating decision is not material, and it does not raises a reasonable possibility of substantiating a claim for service connection for a cerebral vascular accident.
9.  A July 2010 rating decision denied the appellant's request to reopen a previously denied claim for service connection for a head injury with brain damage, and the rating decision became final after the appellant failed to appeal or submit new evidence within one year of notification of the decision.

10.  The evidence received since the July 2010 rating decision is not material, and it does not raises a reasonable possibility of substantiating a claim for service connection for a head injury with brain damage.

11.  A July 2010 rating decision denied the appellant service connection for nerve damage to the solar plexus, and the rating decision became final after the appellant failed to appeal or submit new evidence within one year of notification of the decision.

12.  The evidence received since the July 2010 rating decision is not material, and it does not raises a reasonable possibility of substantiating a claim for service connection for nerve damage to the solar plexus.

13.  A December 2011 rating decision denied the appellant's request to reopen a previously denied claim for service connection for an acquired psychiatric disorder, and the rating decision became final after the appellant failed to appeal or submit new evidence within one year of notification of the decision.

14.  The evidence received since the December 2011 rating decision is not material, and it does not raises a reasonable possibility of substantiating a claim for service connection for an acquired psychiatric disorder.

15.  The appellant did not disable his right wrist during a period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.



CONCLUSIONS OF LAW

1.  The June 1989 Board decision denying the appellant service connection for a back disorder is final.  38 U.S.C. § 4004(b) (West Supp. 1988); 38 C.F.R. § 19.104 (1988).

2.  The criteria for reopening the claim for service connection for a back disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The August 1991 rating decision denying the appellant's claim to reopen a claim for service connection for a heart condition is final.  38 U.S.C.A. § 7104(c) (West Supp. 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

4.  The criteria for reopening the claim for service connection for a heart condition have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The April 1984 rating decision denying the appellant service connection for hyperthyroidism is final.  38 U.S.C.A. § 4005(c) (West Supp. 1983); 38 C.F.R. § 3.104, 19.129, 19.192 (1983).

6.  The criteria for reopening the claim for service connection for hyperthyroidism have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The July 2010 rating decision denying the appellant's request to reopen a previously denied claim for service connection for a cerebral vascular accident is final.  38 U.S.C.A. § 7105(c) (West Supp. 2008); 38 C.F.R. § 3.104, 20.201, 20.1103 (2009).

8.  The criteria for reopening the claim for service connection for a cerebral vascular accident have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The July 2010 rating decision denying the appellant's request to reopen a previously denied claim for service connection for a head injury with brain damage is final.  38 U.S.C.A. § 7105(c) (West Supp. 2009); 38 C.F.R. § 3.104, 20.201, 20.1103 (2009).

10.  The criteria for reopening the claim for service connection for a head injury with brain damage have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

11.  The July 2010 rating decision denying the appellant service connection for nerve damage to the solar plexus is final.  38 U.S.C.A. § 7105(c) (West Supp. 2008); 38 C.F.R. § 3.104, 20.201, 20.1103 (2009).

12.  The criteria for reopening the claim for service connection for nerve damage to the solar plexus have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

13.  The December 2011 rating decision denying the appellant's request to reopen a previously denied claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. § 3.104, 20.201, 20.1103 (2011).

14.  The criteria for reopening the claim for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

15.  The criteria for service connection for arthritis of the right wrist have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of the issue of whether new and material evidence has been submitted to reopen previously denied claims, there are additional notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, required notice was provided, and neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.   The Board notes that the issue of whether new and material evidence has been received to reopen a claim of service connection for a back disorder was previously remanded in order to obtain personnel and treatment records.  Additional records have been associated with the appellant's claims file in substantial compliance with this remand instruction.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but he declined.  

The appellant was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the appellant's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the appellant in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence

At issue, in pertinent part, is whether the appellant has submitted new and material evidence to reopen claims for benefits that were previously denied.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Back Disorder

The appellant seeks to reopen a claim of service connection for a back disorder that was denied in a June 1989 Board decision; which was final.  The Board denied service connection after finding that the appellant's service treatment records were completely devoid of manifestations demonstrating incurrence of a claimed back disorder.  

Prior to the June 1989 Board decision the record contained the appellant's statements, service personnel records, service treatment records from August 1966 to December 1966, a June 1969 service retention examination, SSA records, and private treatment records including a 1988 private opinion.  

Since the June 1989 Board decision, the following additional evidence has been submitted into the record: additional statements from the appellant, additional private treatment records, VA treatment records, VA examinations, and additional service personnel records.  

None of the records submitted since the June 1989 Board decision are material or raise a reasonable possibility of substantiating the appellant's claim.  The additional records simply indicate that the appellant has a back disorder (a fact which the Board previously conceded) or otherwise have nothing to do with the appellant's back disability.  The appellant's claim was denied in June 1989, because the Board found that the appellant's service treatment records did not substantiate in-service incurrence of a back injury.  The evidence submitted since the June 1989 Board decision still does not include service treatment records memorializing an in-service incurrence of a back injury.  The Board recognizes that the appellant's statements submitted after the June 1989 Board decision indicating that he received treatment at the McAlester Army Ammunition Plant gave rise to a duty for VA to assist the appellant in developing his claim.  See July 2014 Board Remand.  Nevertheless, the required development was completed when the Board sought additional service records which did not contain treatment records or other credible evidence memorializing an in-service back injury.  Furthermore, the evidence before the Board, at this time, is not sufficient to trigger any additional duty to assist the appellant in developing the record.  Therefore, the appellant's claim to reopen his previously denied claim for service connection for a back disorder is denied.


Heart Condition

The appellant seeks to reopen a claim of service connection for a heart condition that was denied in an August 1983 Board decision; which was final.  The Board denied service connection after finding that medical evidence of record at the time did not demonstrate the incurrence of a heart condition in-service.  An August 1991 rating decision denied the appellant's claim to reopen his claim for service connection for a heart condition, because additional treatment records submitted into the record were not material to the appellant's claim.  The decision became final after the appellant failed to appeal or submit additional evidence within one year of notification of the decision.

Prior to the August 1991 rating decision, the record contained the appellant's statements, service treatment records, private treatment records, private medical opinions, VA treatment records, SSA records, and service personnel records.  
Since the August 1991 rating decision, the following evidence has been submitted into the record: additional statements from the appellant, additional private treatment records, additional VA treatment records, VA examinations, and additional service personnel records.

None of the records submitted since the August 1991 rating decision are material or raise a reasonable possibility of substantiating the appellant's claim.  The additional records simply indicate that the appellant has a heart condition (a fact previously conceded) or otherwise have nothing to do with the appellant's heart.  The appellant's claim was originally denied, because VA found that the appellant's service treatment records did not substantiate in-service incurrence related to his heart disorder.  The evidence submitted since the August 1991 rating decision still does not include service treatment records or other credible evidence of in-service incurrence of a heart disorder.  Furthermore, the evidence before the Board, at this time, is not sufficient to trigger any additional duty to assist the appellant in developing the record.  Therefore, the appellant's claim to reopen his previously denied claim for service connection for a heart condition is denied.


Hyperthyroidism

The appellant seeks to reopen a claim for a previously denied claim for service connection for hyperthyroidism.  The appellant's claim was previously denied by an April 1984 rating decision that became final after the appellant failed to appeal or submit additional evidence within one year of notification of the decision.  The rating decision denied the appellant's claim for service, because hyperthyroidism was not shown by the evidence of record.

Prior to the April 1984 rating decision the record contained the appellant's statements, service personnel records, service treatment records, and private treatment records.  

Since the April 1984 rating decision, the following additional evidence has been submitted into the record: additional statements from the appellant, private treatment records, private medical opinions, VA treatment records, VA examinations, SSA records, and additional service personnel records.  

None of the records submitted since the April 1984 rating decision are material or raise a reasonable possibility of substantiating the appellant's claim.  The additional records simply do not demonstrate the appellant has a current diagnosis of hyperthyroidism to include a pituitary condition.  Furthermore, the evidence before the Board, at this time, is not sufficient to trigger any additional duty to assist the appellant in developing the record.  Therefore, the appellant claim to reopen his previously denied claim for service connection for hyperthyroidism is denied.

Cerebral Vascular Accident

The appellant seeks to reopen a claim for a previously denied claim for service connection for a cerebral vascular accident.  The appellant's claim was originally finally denied in an August 1983 Board decision finding that there was no evidence of record demonstrating that the appellant experienced an in-service cerebral vascular accident.  The most recent final decision denying the appellant's claim was a July 2010 rating decision which became final after the appellant failed to appeal or submit new evidence within one year of the notification of the decision.  The appellant's request to reopen his claim was denied, because the evidence submitted since the August 1983 Board decision also did not indicate that the appellant incurred a cerebral vascular accident in service.

Prior to the July 2010 rating decision, the record contained the appellant's statements, private treatment records, private medical opinions, VA treatment records, VA examinations, SSA records, and service personnel records.  

Since the July 2010 rating decision, the following evidence has been added to the record: additional statements from the appellant, additional private treatment records, additional VA treatment records, and additional service personnel records.

None of the records submitted since the July 2010 rating decision are material or raise a reasonable possibility of substantiating the appellant's claim.  The additional records simply indicate that the appellant has experienced a cerebral vascular accident (a fact previously conceded) or otherwise have nothing to do with the appellant's cerebral vascular system.  The appellant's claim to reopen the issue was denied in July 2010, because the appellant's service treatment records did not substantiate in-service incurrence related to his cerebral vascular system.  The evidence submitted since the July 2010 rating decision still does not include service treatment records or other credible evidence memorializing an in-service cerebral vascular accident (stroke).  Furthermore, the evidence before the Board, at this time, is not sufficient to trigger any additional duty to assist the appellant in developing the record.  Therefore, the appellant's claim to reopen his previously denied claim for service connection for a cerebral vascular accident is denied.

Head Injury with Brain Damage

The appellant seeks to reopen a claim of service connection for a head injury with brain damage that was originally finally denied in a June 1989 Board decision finding that the appellant's service treatment records were completely devoid of manifestations demonstrating incurrence of a head injury with brain damage.  The appellant's most recent final decision denying service connection was a July 2010 rating decision which became final after the appellant failed to appeal or submit new evidence within one year of the decision.

Prior to the July 2010 rating decision, the record contained the appellant's statements, private treatment records, private medical opinions, VA treatment records, VA examinations, SSA records, and service personnel records.  

Since the July 2010 rating decision, the following evidence has been added to the record: additional statements from the appellant, additional private treatment records, additional VA treatment records, and additional service personnel records.

None of the records submitted since the July 2010 rating decision are material or raise a reasonable possibility of substantiating the appellant's claim.  The additional records simply indicate that the appellant has experienced a head injury with brain damage (a fact previously conceded) or otherwise have nothing to do with a head injury or brain damage.  The appellant's claim to reopen the issue was denied in July 2010, because the appellant's service treatment records did not substantiate in-service incurrence of a head injury or brain damage.  The evidence submitted since the July 2010 rating decision still does not include service treatment records or other credible evidence memorializing in-service incurrence of a head injury or brain damage.  

Furthermore, the evidence before the Board, at this time, is not sufficient to trigger any additional duty to assist the appellant in developing the record.  Therefore, the appellant's claim to reopen his previously denied claim for service connection for a head injury with brain damage is denied.

Solar Plexus

The appellant seeks to reopen a claim of service connection for nerve damage to the solar plexus that was denied in a July 2010 rating decision, which became final after the appellant failed to appeal or submit new evidence within one year of the decision.  The appellant's claim was denied, because his service treatment records did not memorialize an in-service incurrence of nerve damage to the solar plexus.

Prior to the July 2010 rating decision, the record contained the appellant's statements, private treatment records, private medical opinions, VA treatment records, VA examinations, SSA records, and service personnel records.  

Since the July 2010 rating decision, the following evidence has been added to the record: additional statements from the appellant, additional private treatment records, additional VA treatment records, and additional service personnel records.

None of the records submitted since the July 2010 rating decision are material or raise a reasonable possibility of substantiating the appellant's claim.  The appellant's claim was denied in July 2010, because the appellant's service treatment records did not substantiate in-service incurrence of nerve damage to the solar plexus.  The evidence submitted since the July 2010 rating decision still does not include service treatment records or other credible evidence memorializing an in-service incurrence related to nerve damage to the solar plexus.  Furthermore, the evidence before the Board, at this time, is not sufficient to trigger any additional duty to assist the appellant in developing the record.  Therefore, the appellant's claim to reopen his previously denied claim for service connection for nerve damage to the solar plexus is denied.

Acquired Psychiatric Disorder

The appellant seeks to reopen a claim of service connection for an acquired psychiatric disorder that was originally finally denied in a June 1989 Board decision finding that the appellant's service treatment records were completely devoid of manifestations demonstrating incurrence of an acquired psychiatric disorder.  An April 1992 rating decision denied service connection for PTSD.  The appellant's most recent final decision denying service connection was a December 2011 rating decision which became final after the appellant failed to appeal or submit new evidence within one year of the decision.

Prior to the December 2011 rating decision, the record contained the appellant's statements, private treatment records, private medical opinions, VA treatment records, VA examinations, SSA records, and service personnel records.  

Since the December 2011 rating decision, the following evidence has been added to the record: additional statements from the appellant, additional private treatment records, additional VA treatment records, and additional service personnel records.

None of the records submitted since the December 2011 rating decision are material or raise a reasonable possibility of substantiating the appellant's claim.  The evidence submitted since the December 2011 rating decision still does not include service treatment records or other credible evidence memorializing in-service incurrence related to an acquired psychiatric disorder or post service incurrence related to an event during military service.  

Furthermore, the evidence before the Board, at this time, is not sufficient to trigger any additional duty to assist the appellant in developing the record.  Therefore, the appellant's claim to reopen his previously denied claim for service connection for an acquired psychiatric disorder to include PTSD, depression, nervous condition and mental health problems is denied.

Right Wrist

At issue is whether the appellant is entitled to service connection for degenerative arthritis of the right wrist.  The weight of the evidence indicates that the appellant is not entitled to service connection.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Active military service includes any period of active duty or ACDUTRA during which the individual was disabled from disease or injury  38 C.F.R. § 3.303.  Presumptive service connection for certain chronic diseases does not apply to claims predicated on ACDUTRA service.  Therefore, the presumption regarding service connection for chronic disabilities can only be applied in cases predicated on active duty service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  

When a claim is based on a period of active duty for training (ACDUTRA), there must be evidence that the individual became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

The appellant submitted written statements indicating that he broke his right wrist at Fort Polk, Louisiana, during the Vietnam War in 1966, and that he had his wrist fused in 2005.

The appellant's service treatment records are silent for complaints related to his right wrist.  In medical examinations conducted in July 1965, August 1966, December 1966, and June 1969, the appellant's upper extremities were evaluated as normal.  In medical histories provided contemporaneously with the medical examinations, the appellant denied having or ever having had arthritis or joint deformity.

An SSA record from August 1984 indicates that the appellant's wrist rotation and wrist hinge were normal bilaterally at that time.

A February 1993 radiology profile notes significant arthritic change to the right wrist since January 1993. 

A May 1994 VA treatment records indicates that the appellant sought follow up treatment for degenerative joint disease of the wrist joint, and that his condition was stable.

Private treatment records indicate that the appellant underwent wrist fusion in October 2005, and, subsequent treatment records indicate that the appellant wrist improved as a result of the surgery.

A private treatment records from February to July 2012 indicate that the appellant experienced a wrist fracture in 2008.

The weight of the evidence indicates that the appellant's report that he broke his wrist in-service is not credible.  The appellant's treatment records do not memorialize the appellant seeking treatment for a broken right wrist.  Unlike other minor injuries that could plausibly escape memorialization in the appellant's medical records, a broken wrist is a severe enough injury that it is unlikely that the appellant would not seek immediate treatment; particularly in light of the fact that he claims he incurred it during basic training as opposed to while being deployed in a theatre of operations.  Additionally, the appellant consistently denied having or ever having had arthritis or a joint deformity in medical histories provided from July 1965 to June 1969, and his upper extremities were evaluated as normal in contemporaneous medical examinations.  

Therefore in light of the fact that the Board does not find the appellant's report that he broke his wrist credible and that his service treatment records or other credible evidence do not memorialize treatment for his right wrist; the weight of the evidence is not sufficient to prove that it is at least as likely as not that the appellant became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  Additionally, the Board notes that the earliest reports of arthritis in the appellant's right wrist occurred in February 1993 long after separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for degenerative arthritis of the right wrist is denied.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a back disorder is denied.

New and material evidence not having been received, the appeal to reopen service connection for a heart condition is denied.

New and material evidence not having been received, the appeal to reopen service connection for hyperthyroidism to include a pituitary condition is denied.

New and material evidence not having been received, the appeal to reopen service connection for a cerebral vascular accident to include a stroke is denied.

New and material evidence not having been received, the appeal to reopen service connection for a head injury with brain damage is denied.

New and material evidence not having been received, the appeal to reopen service connection for nerve damage to the solar plexus is denied.

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disorder is denied.

Service connection for degenerative arthritis of the right wrist is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


